1

2

3

4                            IN THE UNITED STATES DISTRICT COURT
5                         FOR THE EASTERN DISTRICT OF CALIFORNIA
6

7     UNITED STATES OF AMERICA,                       Case No.: 1:05-CR-00351-001 LJO
8                          Plaintiff,                 ORDER OF RELEASE
9
            v.
10
      CESAR ROMERO,
11
                           Defendant.
12

13          A sentencing hearing regarding violation of supervised release was held April 1, 2019.
14   The defendant will be transported to Teen Challenge located in Ceres, California for intake
15   interview. If accepted, Cesar Romero will stay at Teen Challenge and abide by all rules of the
16   program. If not accepted, Kevin Mitchel will immediately and directly return Cesar Romero to
17   the Fresno County Jail by no later than midnight on April 2, 2019.
18          Status Conference re: Teen Challenge set for April 15, 2019, at 8:30am. before Judge
19   O’Neill.
20          The defendant shall be released on Tuesday, April 2, 2019 at 8:30am to Kevin Mitchel of
21
     the Federal Defender Office.
22

23
     IT IS SO ORDERED.
24

25      Dated:     April 1, 2019                          /s/ Lawrence J. O’Neill _____
                                                 UNITED STATES CHIEF DISTRICT JUDGE
26

27

28
